DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 and 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art reference(s) fail(s) to teach or disclose a converter for electrically supply a multiphase electric motor, comprising:
A plurality of output stage modules, wherein each module has a separate casing; and
A control logic module having a casing, wherein the control logic module is electrically, optically, or electro-optically connected to the output stage modules, 
wherein the control logic module is cylindrical, and the plurality of output stage modules are arranged on an outer side of the control logic module, 
wherein an output stage module of the plurality of output stage modules is present for each phase of the multiphase electric motor, 
wherein each output stage module has a phase intermediate circuit and an inverter circuit which together form a commutation cell, and 
wherein the phase intermediate circuits are configured to be supplied with DC voltage and are electrically connected to the inverter circuits, and wherein the control logic module is configured and programmed to control the inverter circuits.

The closest references found were Shimakawa (‘201) and Lapassat (‘333).
Shimakawa discloses a plurality of output stage modules with separate casing, but it fails to disclose the control logic module is cylindrical and the output stage modules are arranged on the outer side of the control logic module.
Lapassat discloses a plurality of output stage modules , but fails to disclose the control logic module is cylindrical and the output stage modules are arranged on the outer side of the control logic module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846